Detailed Action
This office action is for US application number 15/703,345 evaluates the claims as filed on December 22, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Schwager, Kuster, Chapman, and Austin teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the slots 380 of Austin Fig. 41 are not in the tapered tip (Remarks p. 6-7), Examiner notes that Kuster has been provided in the below rejections as a teaching of the relative locations of the tapered tip, ATD slot, and proximal k-wire hole.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener received in the kickstand hole is a locking fastener of claim 1 lines 16-17, and the ATD slot includes a cylindrical shaped undercut on an underside of the plate of claim 2 lines 2-3 and claim 12 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 19 is/are unclear with regards to an articulated tensioning device slot in line 2 and if such is intended to be in addition to the ATD slot of claim 11 line 8 as claimed or in reference to the ATD slot of claim 11 line 8 as supported by at least Applicant’s Fig. 3. Examiner is interpreting this as referring to, and suggests amending as, “a proximal k-wire hole being near [[an]]the articulated tensioning device slot.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-6, 8-14, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwager et al. (US 2011/0313422, hereinafter “Schwager”) in view of Kuster et al. (US 2011/0137314, hereinafter “Kuster”. 
As to claims 1, 3-6, 8, and 10, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises one or more holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. 1), and wherein the distal portion is wider than the shaft and the proximal portion (Figs. 1 and 2) and comprises one or more distal holes (polyaxial locking hole 30 as labeled on illustration of Fig. 2, see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface) and a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1); wherein the tapered tip appears to include an articulated tensioning device (ATD) slot (hole shown to the right of the k-wire hole in Fig. 1) capable of receiving a compression device (Fig. 1 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein); and at least one fastener (screws of ¶49 for in holes 22) received through the one or more holes of the shaft (¶49, shown in Fig. 6 for a “dummy” embodiment); and at least one fastener (cortical screw of about 23 degrees to about 33 degrees upwards from a plane normal to a plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed), and a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is a locking fastener (¶59) and is positioned to target a posteromedial cortex of a condylar region of the bone (if one so chooses to position the plate as such, shown in Fig. 6 for a “dummy” embodiment). As to claim 3, Schwager discloses that the one or more holes in the shaft are fixed holes (¶s 49, 52, and 61), while the one or more distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface). As to claim 4, Schwager discloses that the shaft comprises at least four holes (see illustration of Fig. 1). As to claim 5, Schwager discloses that the at least four holes of the shaft are in series along a length of the bone plate (Fig. 1). As to claim 6, Schwager discloses that the shaft comprises one or more waisted edge scallops (see illustration of Fig. 1). As to claim 8, Schwager discloses that the distal portion comprises at least eight distal holes (see illustration of Figs. 1 and 2). As to claim 10, Schwager discloses that the distal portion comprises indentions (see illustration of Fig. 2) that do not extend through a thickness of the plate (Fig. 2).
Schwager does not expressly disclose that the tapered tip includes an articulated tensioning device (ATD) slot and the angle being between about 23 degrees to about 33 degrees. 
Kuster teaches a similar system (Figs. 1-9) capable of use for treating a fracture in a bone (56, Fig. 1, ¶32) comprising: a bone plate (100) capable of engaging the bone (Fig. 1), the bone plate comprising a proximal portion (see illustration of Fig. 3), a shaft (see illustration of Fig. 3) and a distal portion (see illustration of Fig. 3), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 3, Figs. 3 and 4), wherein the shaft comprises a plurality of holes (130s, Fig. 3) and a first side (108, see illustration of Fig. 3) and a second side (110, see illustration of Fig. 3) opposite the first side (as defined, Fig. 3), the tapered tip includes an articulated tensioning device (ATD) slot (see illustration of Fig. 3) capable of receiving a compression device (Fig. 3 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein), the tapered tip further includes a k-wire hole (see illustration of Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tapered tip as disclosed by Schwager to an articulated tensioning device (ATD) slot distal of a k-wire hole as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49). Further, it would have been obvious to one having ordinary about 23 degrees to about 33 degrees from a plane normal to a plane of the upper surface of the plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the angle of the kickstand hole of device of Schwager would not operate differently with the claimed angle between 23-33 degrees and a locking screw inserted therein (Schwager ¶59) would function appropriately with the claimed values. Further, Applicant places no criticality on the range claimed, instead indicating only that “the kickstand hole 135 is angled between 23-33 degrees, or in some embodiments between 27-29 degrees, upwards from a normal plane of the upper surface of the plate” (¶32).


    PNG
    media_image1.png
    680
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    830
    1170
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    632
    1103
    media_image4.png
    Greyscale


claim 2, the combination of Schwager and Kuster discloses the invention of claim 1 as well as that the tapered tip comprises a k-wire hole (see illustration of Schwager Fig. 1, ¶49; Kuster see illustration of Fig. 3) positioned proximally of the ATD slot (see illustration of Schwager Fig. 1, ¶49; Kuster see illustration of Fig. 3). 
The combination of Schwager and Kuster is silent to the ATD slot includes a cylindrical shaped undercut on an underside of the plate.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the ATD slot of the combination of Schwager and Kuster with a cylindrical shaped undercut on an underside of the plate, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess/space for permitting angulation of the fastener or device inserted within the slot to permit alignment of such relative to patient anatomy. 

As to claim 9, the combination of Schwager and Kuster r discloses the invention of claim 1 as well as the kickstand hole being angled upwards from the normal plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed).
The combination of Schwager and Kuster is silent to the kickstand hole being angled between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate. 


As to claims 11, 13, 14, 17, 19, and 21, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises a plurality of holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. claims 13, Schwager discloses that the claims 14, Schwager discloses that the distal portion comprises a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1), wherein the posterior side is raised relative to the anterior side (Figs. 1, 3, and 7). As to claim 17, Schwager discloses that the bone plate has variable thickness along its length (Figs. 1, 3, and 7). As to claim 19, Schwager discloses a proximal k-wire hole (see illustration of Fig. 1, ¶49) is near the articulated tensioning device slot (Fig. 1). As to claim 21, Schwager discloses a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is positioned to target a condylar region of the bone (shown in Fig. 6 for a “dummy” embodiment).
Schwager does not expressly disclose that the tapered tip includes an articulated tensioning device (ATD) slot and is silent to the plurality of waisted edge scallops on the first side being longitudinally offset from the waisted edge scallops on the second side.
Kuster teaches a similar system (Figs. 1-9) capable of use for treating a fracture in a bone (56, Fig. 1, ¶32) comprising: a bone plate (100) capable of engaging the bone (Fig. 1), the bone plate comprising a proximal portion (see illustration of Fig. 3), a shaft (see illustration of Fig. 3) and a distal portion (see illustration of Fig. 3), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 3, Figs. 3 and 4), wherein the shaft comprises a plurality of holes (130s, Fig. 3) and a first side (108, see illustration of Fig. 3) and a second side (110, see illustration of Fig. 3) opposite the first side (as defined, Fig. 3), the tapered tip includes an articulated tensioning device (ATD) slot (see illustration of Fig. 3) capable of receiving a compression device (Fig. 3 shows claim 19, Kuster teaches that the k-wire hole of the tapered tip is a proximal k-wire hole (see illustration of Fig. 3) that is near the articulated tensioning device slot (Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tapered tip as disclosed by Schwager to an articulated tensioning device (ATD) slot distal of a k-wire hole as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49). Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the waisted edge scallops as disclosed by Schwager to be longitudinally offset on the first and second sides as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49) while providing a curved shape to adapt to the form of a bone (Schwager ¶48).

As to claim 12, the combination of Schwager and Kuster discloses the invention of claim 11 as well as that the distal portion comprises a variable chamfered surface (see illustration of Schwager Fig. 2). 

It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the ATD slot of the combination of Schwager and Kuster with a cylindrical shaped undercut on an underside of the plate, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess/space for permitting angulation of the fastener or device inserted within the slot to permit alignment of such relative to patient anatomy. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Chapman et al. (US 4,776,330, hereinafter “Chapman”).
As to claim 7, the combination of Schwager and Kuster discloses the invention of claim 1.
The combination of Schwager and Kuster is silent to the distal portion further comprising a lag screw groove. 
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), a shaft (see illustration of Fig. 29) and a distal portion (see illustration of Fig. 29), wherein the distal portion further comprises a lag screw groove (see illustration of Fig. 29).
.

    PNG
    media_image5.png
    596
    874
    media_image5.png
    Greyscale


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Austin et al. (US 2009/0312803, hereinafter “Austin”).
As to claim 15, the combination of Schwager and Kuster discloses the invention of claim 14. 
The combination of Schwager and Kuster is silent to the shaft comprising one or more dynamic compression slots.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Kuster by adding dynamic compression slots to the shaft as taught by Austin in order to provisionally affix the bone plate to the bone prior to installation of the bone plate with permanent attachment with bone screws while allowing articulation of bone fragments in up to six degrees of freedom to reduce the bone fracture (Austin ¶107), i.e. to lock a bone fragment into a position and then incrementally reposition to another temporary or permanent location (Austin ¶107), to help achieve better fixation of a fractured bone (Austin ¶77). 


    PNG
    media_image6.png
    828
    723
    media_image6.png
    Greyscale

As to claim 18, the combination of Schwager and Kuster discloses the invention of claim 11 as well as the proximal portion further comprising one or more proximal holes (Schwager Fig. 1). 
The combination of Schwager and Kuster is silent to the one or more proximal holes being polyaxial locking holes.
Austin teaches a similar system (Fig. 41) capable of use for treating a fracture in a bone (¶105) comprising: a bone plate (Fig. 41) comprising a proximal portion (see illustration of Fig. 41), a shaft (see illustration of Fig. 41) and a distal portion (see illustration of Fig. 41); the proximal portion further comprises one or more proximal holes (polyaxial locking hole as labeled on illustration of Fig. 41, see illustration of Fig. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Kuster by adding polyaxial locking holes to the proximal portion as taught by Austin in order to provisionally affix the bone plate to the bone prior to installation of the bone plate with permanent attachment with bone screws while allowing articulation of bone fragments in up to six degrees of freedom to reduce the bone fracture (Austin ¶107), i.e. to lock a bone fragment into a position and then incrementally reposition to another temporary or permanent location (Austin ¶107), to help achieve better fixation of a fractured bone (Austin ¶77). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Chapman.
As to claim 20, the combination of Schwager and Kuster discloses the invention of claim 11.
The combination of Schwager and Kuster is silent to the distal portion further comprising a concave cutout portion positioned near a distal end of the distal portion and wherein the concave cutout being a screw groove that is configured and dimensioned to allow for the placement of lag or compression screws.
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by the combination of Schwager and Kuster by adding lag screw grooves near the distal end of the distal portion as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775